                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9                                         San Francisco Division

                                  10     JOSEPH ALLDREDGE,                                  Case No. 18-cv-07219-LB
                                  11                     Plaintiff,
                                                                                            ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                                                                            Re: ECF No. 1
                                  13     JERRY BROWN, et al.,
                                  14                     Defendants.

                                  15

                                  16      Joseph Alldredge filed this pro se civil rights action complaining about events and omissions

                                  17   occurring at the R. J. Donovan Correctional Facility, located in San Diego County and within the

                                  18   venue of the Southern District of California. Two of the defendants work at that prison and

                                  19   apparently reside in the Southern District of California. No defendant is alleged to reside in, and

                                  20   none of the events or omissions giving rise to the complaint occurred in, the Northern District of

                                  21   California. Venue therefore would be proper in the Southern District of California and not in this

                                  22   one. See 28 U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C.

                                  23   § 1406(a), this action is TRANSFERRED to the United States District Court for the Southern

                                  24   District of California.

                                  25      IT IS SO ORDERED.

                                  26      Dated: January 4, 2019

                                  27                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 18-cv-07219-LB 
